MEMORANDUM OPINION

                                          No. 04-10-00745-CR

                                      IN RE Raymond DAVILA

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Karen Angelini, Justice
                 Sandee Bryan Marion, Justice
                 Rebecca Simmons, Justice

Delivered and Filed: November 17, 2010

PETITION FOR WRIT OF MANDAMUS DENIED

           On October 18, 2010, relator Raymond Davila Jones filed a petition for writ of

mandamus, complaining of the trial court’s failure to rule on his pro se “Motion for Forensic

DNA Testing” that was filed in the trial court August 16, 2010. However, counsel has been

appointed to represent relator in filing a motion for DNA testing. A criminal defendant is not

entitled to hybrid representation. See Robinson v. State, 240 S.W.3d 919, 922 (Tex. Crim. App.

2007); Patrick v. State, 906 S.W.2d 481, 498 (Tex. Crim. App. 1995). A trial court has no legal

duty to rule on pro se motions or petitions filed with regard to a criminal proceeding in which the

defendant is represented by counsel. See Robinson, 240 S.W.3d at 922. Consequently, we

cannot conclude the trial court abused its discretion by declining to rule on relator’s pro se

1
  This proceeding arises out of Cause No. 1993-CR-3696, styled State of Texas v. Raymond Davila, in the 175th
Judicial District Court, Bexar County, Texas, the Honorable Mary Román presiding.
                                                                                04-10-00745-CR


motion at this time. Accordingly, the petition for writ of mandamus is DENIED. TEX. R. APP. P.

52.8(a).

                                                                 PER CURIAM

DO NOT PUBLISH




                                             -2-